Citation Nr: 1549982	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for depression.

2.  Entitlement to an increased disability rating in excess of 10 percent for lumbar strain disability.  


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1982 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS) claim file.

In August 2015, the Board remanded the matter for additional development, including to provide the Veteran with VA examinations of the service-connected depression and low back strain disabilities.  As explained below, the August 2015 Board Remand directives were not accomplished; therefore, an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As mentioned in the introduction, the issues of an increased rating for depression and an increased rating for the lumber strain disability for the period from March 1, 2014 were remanded by the Board in August 2015.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the issues of an increased rating for depression and an increased rating for the lumber strain disability for the period from March 1, 2014 must again be remanded for compliance with the August 2015 Board Remand.

Increased Rating for Depression

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the appeal for an increased rating for depression.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

In the May 2014 VA Form 9, the representative indicated that the Veteran's service-connected depression had worsened since the last VA psychiatric examination, which took place in 2012.  The representative noted that the Veteran has been seen as an outpatient repeatedly in the years since the May 2012 VA psychiatric examination.  Given the passage of over three years since the last examination of the service-connected depression and evidence suggesting worsening depression symptoms since the May 2012 VA examination, the Board finds that a new examination is needed to provide VA with a clearer picture of the current severity of the depression symptoms.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of an appellant if prior examination was too remote in time to adequately support a decision on appeal for an increased rating).

Increased Rating for Lumbar Strain Disability from March 1, 2014

Similarly, during the May 2015 Board hearing, the representative contended that a new VA examination should be provided to offer a more accurate report of the current severity of the lumbar strain disability.  The last VA examination, from August 2010, predates a January 2014 back operation.  For these reasons, and similar to the remand discussion above, the Board finds that a new examination is needed to provide VA with a clearer picture of the current severity of the lumbar strain disability symptoms.  See Allday, 7 Vet. App. at 526; see also Caffrey, 6 Vet. App. at 381.

Accordingly, the issues of an increased rating for depression and an increased rating for the lumber strain disability for the period from March 1, 2014 are REMANDED for the following actions:

1.  Schedule a VA psychiatric disorders examination to assist in determining the current level of occupational and social impairment and symptoms due to the service-connected depression.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected depression should be reported in detail.

2.  Schedule a VA musculoskeletal examination to assist in determining the current level of severity of the lumbar strain disability.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected lumbar strain disability should be reported in detail.

3.  When the development above has been completed, the issues of an increased rating for depression and an increased rating for the lumber strain disability for the period from March 1, 2014 should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

